DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, with claims 1-21, in the reply filed on 02/23/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 12, 14-16, 18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al. (US 2012/0267701 A1; hereinafter “Chae”).
Regarding Claim 1, referring to at least Fig. 4A-4O and related text, Chae teaches an integrated structure, comprising: a vertical stack of alternating insulative levels and conductive levels (A MCT stack of alternating insulative levels having 155 and conductive levels having 176 the thickness of the metal oxide layer 164 formed on the sidewalls of the vertical active patterns 118 may be substantially less than the thickness of the metal oxide layer 164 formed on the top surfaces and the bottom surfaces of the fourth to sixth dielectric patterns 153, 155 and 157”); charge-blocking material (148c) arranged in vertically-stacked first segments (paragraph 40); the first segments being adjacent the second regions of the high-k dielectric material (figs. 4J and 4O); charge-storage material (148b) arranged in vertically-stacked second segments (paragraph 40); the second segments being adjacent the first segments (figs. 4J and 4O); gate-dielectric material (148a) adjacent the charge-storage material (paragraph 40); and channel material (118) adjacent the gate-dielectric material (paragraphs 52-53).
Regarding Claim 2, Chae teaches wherein third regions of the high-k dielectric material extend along the nonterminal regions (fig. 4O).

Regarding Claim 12, referring to at least Fig. 4A-4O and related text, Chae teaches a NAND memory array, comprising: a vertical stack of alternating insulative levels and conductive levels (A MCT stack of alternating insulative levels having 155 and conductive levels having 176 of MCT1) (paragraphs 42-43 and 65); the conductive levels including control gate regions (regions of 176 proximate 118) and distal regions (regions of 176 proximate 122) proximate the control gate regions (fig. 4O); the control gate regions having front surfaces, top surfaces and bottom surfaces (fig. 4O, front, top, and bottom surfaces of the regions of 176 proximate 118); the top and bottoms surfaces extending back from the front surfaces (fig. 4O); high-k dielectric material (168) along the control gate regions (paragraphs 68-71); the high-k dielectric material having first regions along the top and bottom surfaces, and having second regions along the front surfaces (fig. 4O and paragraphs 41, 68-71); the first regions being thicker than the second regions (paragraph 69, “the thickness of the metal oxide layer 164 formed on the sidewalls of the vertical active patterns 118 may be substantially less than the thickness of the metal oxide layer 164 formed on the top surfaces and the bottom surfaces of the fourth to sixth dielectric patterns 153, 155 and 157”); charge-blocking material (148c) adjacent the second regions of the high-k dielectric material (paragraph 40); the charge-blocking material being configured as first vertically-extending segments which are vertically spaced from one another (figs. 4J and 4O); charge-storage material (148b) adjacent the charge-blocking material (paragraph 40); the charge-storage material being configured as second vertically-extending segments which are 
Regarding Claim 14, Chae teaches wherein the insulative levels are at least partially filled with insulative material (155) (paragraph 65). 
Regarding Claim 15, Chae teaches wherein the insulative levels are only partially filled with the insulative material (fig. 4O, insulative levels having 155 also have 177).
Regarding Claim 16, Chae teaches wherein the insulative levels are entirely filled with the insulative material (fig. 4O, insulative levels are defined as regions with only upper portion of 155).
Regarding Claim 18, Chae teaches wherein a single homogeneous composition of the high-k dielectric material is throughout the first and second regions (fig. 4O and paragraphs 41 and 68-69).
Regarding Claim 20, Chae teaches wherein the first vertically-extending segments have a first vertical dimension, and wherein the second vertically-extending segments have a second vertical dimension which is less than or about equal to the first vertical dimension (fig. 4J, about equal vertical dimensions of 148c and 148b).
Regarding Claim 21, Chae teaches wherein the second vertical dimension is less than the first vertical dimension (fig. 4J, for example, 148b has a second vertical dimension from middle to bottom of 148b, which is less than a first vertical dimension of 148c from top to bottom of 148c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chase.
Regarding Claims 5-8 and 17, teaching of Chae has been discussed above including the first regions of the high-k dielectric material being thicker than the second regions of the high-k dielectric material (See the rejection of claim 1 or claim 12 above).  However, Chae does not explicilty disclose the numerical thickness ranges of the first regions and the second regions of the high-k dielectric material as claimed in claims 5-8.  Nevertheless, it would have been obvious to one of ordinary skill in the art to readily adjust the thicknesses of the first and second regions of the hig-k dielectric material to a range, including the claimed ranges, in order to provide the most effective high-k dielectric material: It has held that discovering an optimum or workable ranges involves only routine skill in the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation. In re Aller, 105 USPQ 233.  Furthermore, if the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not performed different than the prior art device, In re Gardner v. TEC Systems, Inc., 220 USPQ 777.
Regarding Claim 11, teaching of Chae has been discussed above including the high-k dielectric material (paragraphs 41 and 68-71).  However, Chae does not explicitly disclose specific material choice for the high-k dielectric material.  Nevertheless, it would have been obvious to one of ordinary skill in the art to select readily available high-k dielectric material such as hafnium oxide in order to provide predictable high-k dielectric material layer formation.  

Allowable Subject Matter
Claims 3-4, 10, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829